Citation Nr: 1536462	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for sinusitis.

2.  Entitlement to service connection for a respiratory disability, to include sinusitis and rhinitis.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for tension headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1984 to March 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in St. Petersburg, Florida, which granted service connection for tension headaches and assigned an initial noncompensable 
(0 percent) disability rating, and denied service connection for sinusitis after reopening the issue.    

The Veteran testified from St. Petersburg, Florida, at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  At that time, the Veteran provided a waiver of initial RO consideration of evidence submitted since the issuance of the statement of the case (SOC).  38 C.F.R. § 20.1304 (2015).  

The Veteran has appealed from the initial rating assigned for the service-connected tension headaches.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims' (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the sinusitis issue on appeal to entitlement to service connection for a respiratory disability, to include sinusitis and rhinitis.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a respiratory disability, to include sinusitis and rhinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2015 Travel Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issue of entitlement to a TDIU.

2.  An April 2004 RO rating decision denied service connection for sinusitis, finding that such a disability had not been clinically diagnosed.  The Veteran did not file a timely notice of disagreement (NOD) following the April 2004 decision, and no new and material evidence was received during the one year appeal period following the decision.

3.  New evidence received since the April 2004 rating decision relates to an unestablished fact of a current sinusitis diagnosis that is necessary to substantiate the claim for service connection for sinusitis.

4.  For the entire initial rating period on appeal, the Veteran's service-connected tension headaches manifested as characteristic prostrating attacks occurring on average at least once a month, without prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal for a TDIU.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 2004 rating decision denying service connection for sinusitis became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since the April 2004 rating decision is new and material to reopen service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a 30 percent disability rating for tension headaches have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the May 2015 Travel Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issue of entitlement to a TDIU.

As the Veteran has withdrawn the appeal regarding the issue of entitlement to a TDIU, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a TDIU, and the issue will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision reopens and remands the issue of service connection for sinusitis for further development.  As such, no further discussion of VA's duties to notify and to assist is necessary as to the issue of service connection for a respiratory disability, to include sinusitis and rhinitis.

As the tension headache rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA headache examinations for compensation purposes in August 2009 and October 2011.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.

Considering the Veteran's testimony at the May 2015 Travel Board hearing and the other evidence of record, the Board has evaluated whether a remand for a new VA headache examination is necessary.  The Veteran submitted to VA the report from an April 2015 headache examination.  The Board acknowledges that the information contained in the report is not as thorough as a standard VA headache examination; however, in the instant decision, the Board grants a 30 percent disability rating for the service-connected tension headaches, and denies a 50 percent rating due to a lack of severe economic inadaptability.  The Board finds that the combination of lay and medical evidence of record, in particular the May 2015 hearing testimony, is sufficient to rate the service-connected disability's economic impact.  A new VA headache examination, which primarily would be based on the Veteran's reports of frequency, severity, and symptoms and impairments caused by the headaches, rather than clinical observations during a headache, would not provide any further insight into the economic impact of the disability on the Veteran or his adaptability during headaches than what was already disclosed during testimony at the Board hearing.  As such, in this case involving rating headaches, which rating criteria at DC 8100 relies heavily on lay-reported evidence as to frequency, severity, and economic impact/adaptability, a remand for a new VA examination to again record the same history is not necessary.    

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for the service-connected tension headaches.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Sinusitis

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An April 2004 RO rating decision denied service connection for sinusitis, finding that such a disability had not been clinically diagnosed.  The Veteran did not file a timely NOD following the April 2004 decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the April 2004 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(a), (b), 20.302, 20.1103.

Since the April 2004 rating decision denying service connection for sinusitis, VA has received additional VA treatment records which reflect that the Veteran was diagnosed with sinusitis on multiple occasions from 2007 through 2011.  Such evidence relates to an unestablished fact of a current sinusitis diagnosis that is necessary to substantiate a claim for service connection for sinusitis.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for sinusitis.


Initial Rating for Post-Operative Granuloma Removal from Right Vocal Cord

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For the entire rating period on appeal, the tension headache disability has been rated by analogy under 38 C.F.R. § 4.124a , Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

At the outset, the Board notes that there are multiple documents dated prior to the May 2015 Travel Board hearing indicating that the Veteran quit his job as a barber due to headache symptoms; however, the Veteran's testimony at the May 2015 hearing reflects that the Veteran is working as a barber at this time.  Specifically, a March 2015 neuropsychological evaluation report conveys that, while the Veteran did quit working as a barber for a period of time, he has since returned to the profession and continues to work as a barber to this day.  

In a February 2004 letter, the Veteran advanced taking over-the-counter medications to treat headache pressure.  Further, the Veteran reported that such headache pressure would tend to build after standing for a short period of time.  The Veteran expressed concern that this could impact his work as a barber in the future.

An April 2007 VA treatment record reflects that the Veteran was having frequent headaches.  At that time the Veteran described the headaches as frontal pressure.  A subsequent March 2009 VA treatment record conveyed that the Veteran again complained of pressure in the front of the head.   

The report from an August 2009 VA headache examination reflects that the Veteran complained of continuous headaches lasting 24 hours per day.  The headaches were described as throbbing, and the Veteran did not report additional symptoms of seizures, weakness, paralysis, aura, or loss of vision or speech.  The Veteran stated that the headaches had not caused him to miss work.  Upon examination the VA examiner stated that the Veteran had weekly migraine headaches.  Further, the VA examiner opined that these headaches were not prostrating because ordinary activity was possible.  Such headaches were reported to last longer than two days.

A November 2009 VA treatment record reflects that the Veteran reported that headaches were regularly at a level of eight out of ten on the pain scale, and his head would ache and throb; however, it was noted that the Veteran was still able to attend work.  An August 2010 VA treatment record reflects that the Veteran again conveyed having nearly constant headaches, with pain at a level of six out of ten or higher on the pain scale, though he was still functional despite the pain.  

An August 2011 statement reflects that the Veteran advanced having chronic and unrelenting headaches, which interfered with employment as a barber.  Specifically, he reported that when he would stand for long periods of time, the headache pain would become so severe that he would have to stop working.

In a subsequent October 2011 VA headache examination report, the Veteran advanced having consistent, intense headaches that interfered with sleep.  The Veteran reported that sitting relieved some of the pain.  Upon examination, symptoms included constant pulsating or throbbing head pain that worsened with physical activity and when standing.  The VA examiner assessed that the Veteran had prostrating attacks.  It was noted that such attacks occurred less than once every two months and were not prolonged.    

In a February 2015 statement, the Veteran advanced constant throbbing pain that worsened while standing.  The Veteran reported that this negatively impacted his work as a barber and reduced his income.  VA subsequently received a copy of a neuropsychological evaluation dated March 2015.  The report reflects that the Veteran complained that the headaches were impacting the ability to work.  

VA also received a copy of an April 2015 private headache examination report.  The report reflects that the Veteran advanced constant, painful, pressure-like headaches with photo and phonophobia.  There was no nausea, vomiting, or osmophobia.  No neurological defects were observed.  An opinion was not provided as to whether the Veteran's headaches were prostrating, and, if so, how often the prostrating headaches would occur.  At the conclusion of the examination the Veteran was prescribed new medications to manage the disability.

At the May 2015 Travel Board hearing, the Veteran credibly testified to being affected by headaches every day.  Specifically, the Veteran feels an intense frontal pressure, and the pressure and pain worsen while standing, including when working as a barber.  As to prostration, the Veteran credibly testified that two to three times per week the headaches are so severe that it requires lying down.    

The Veteran also credibly testified that, while he will not leave or miss work due to the prostrating headaches, he does have to relocate to the back room and turn the lights out for 35 to 45 minutes until the headache has passed and he can resume work.  He reported that this results some loss of customers; however, the Board notes that the Veteran has otherwise testified or reported that such episodes happen two to three times per week, which amounts to about two hours of lost time per week.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected tension headaches manifested as characteristic prostrating attacks occurring on average at least once a month, without prolonged attacks productive of severe economic inadaptability.

As to prostration, the Board notes that the evidence reflects a range of reports from no prostrating attacks (August 2009 VA headache examination) to prostrating attacks a few times per week (Veteran's May 2015 testimony).  After considering all the other evidence of record, including the Veteran's lay statements and the VA treatment (medical) records, the Board finds that the evidence is at least in equipoise as to whether prostrating attacks have occurred on average at least once per month.  As such, the Board finds that with the resolution of reasonable doubt the criteria for 30 percent disability rating are met pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Board has considered whether the Veteran is entitled to a 50 percent disability rating for the service-connected tension headaches.  Setting aside the question of whether the headaches that require the Veteran to retreat from 35 to 45 minutes are completely prostrating and prolonged, the Board finds that the headaches have not been productive of severe economic inadaptability for any period.  At the May 2015 Travel Board hearing, the Veteran credibly testified that the prostrating headaches do not require missing an entire day of work, but rather cause the Veteran to have to rest in a separate room for under an hour two-to-three times per week.  By the Veteran's own testimony, while there is ostensibly some loss of income if the same customers are unwilling to wait up to 45 minutes or return later for a haircut, but the Veteran's testimony reflects that he misses about 2 hours of work per week during such episodes, which amounts to about five percent of time lost from a full-time work week, which the Board does not find to meet the level of "severe economic inadaptability."  As such, the Board finds that, while the headaches do interfere with the Veteran's employment as a barber for a few hours per week, the evidence of record does not demonstrate severe economic inadaptability for any period.

Based on the above, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 50 percent rating based on symptoms and degree of occupational impairment during any part of the initial rating period.  For these reasons, the Board finds that, for the entire initial rating period, the disability picture more nearly approximates the criteria for a 30 percent rating due to prostrating attacks occurring at least once per month; therefore, an initial disability rating of 30 percent for the service-connected tension headaches is granted for the entire initial rating period on appeal.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.

Extraschedular Referral Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected tension headaches.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's headache disability picture has manifested primarily as painful prostrating headaches with photo and phonophobia, which interferes with the Veteran's employment as a barber.  The Board finds that all the symptomatology and impairment caused by the Veteran's headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 8100, specifically provide for disability ratings based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and include consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the Veteran's headaches have been manifested by characteristic prostrating attacks, including photo and phonophobia, which are not productive of severe economic inadaptability.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.


According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Here, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the tension headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the tension headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 

Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, as discussed above, the Veteran has withdrawn the issue of entitlement to a TDIU.  As such, the Board need not consider whether a TDIU is warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for entitlement to a TDIU is dismissed.

New and material evidence having been received, the appeal to reopen service connection for sinusitis is granted.

For the entire initial rating period on appeal, a higher initial disability rating of 30 percent, but no higher, for tension headaches is granted.


REMAND

Service Connection for Sinus Disability

VA Examination

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

The Veteran received a VA sinus examination in August 2009.  At that time, the VA examiner diagnosed vasomotor rhinitis, and opined that the disability was not related to service.  As discussed above, VA records reflect that, in addition to rhinitis, the Veteran has been diagnosed on multiple occasions with sinusitis.  As such, a remand for a new VA sinus examination is necessary to help determine if the currently diagnosed sinusitis disability is related to service.

Further, the August 2009 VA examiner provided insufficient rationale when discussing why the diagnosed vasomotor rhinitis was not related to the diagnosis of sinusitis in the service treatment records.  As such, an addendum opinion is necessary.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment (medical) records for the period from October 2011.

Accordingly, the issue of service connection for a respiratory disability, to include sinusitis and rhinitis, is REMANDED for the following action:

1.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's sinuses and/or respiratory system, not already of record, for the period from October 2011.

2.  Schedule a VA examination in order to assist in determining the current nature and etiology of any currently diagnosed sinus disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinion:

Is it as likely as not (50 percent or higher degree of probability) that any identified respiratory disability, including the previously diagnosed rhinitis and sinusitis, had its onset during a period of active service?  In rendering the opinion, the VA examiner should consider and discuss the lay evidence of record indicating that the Veteran has had sinus/respiratory issues since separation from service in 1988.  Further, if the VA examiner finds that the Veteran does not have a diagnosis of rhinitis and/or sinusitis, the VA examiner should address why the previous rhinitis and/or sinusitis diagnoses were incorrect.

3.  Then, readjudicate the issue of service connection for a respiratory disability, to include sinusitis and rhinitis.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


